Opinion filed January 30, 2009




                                               In The


   Eleventh Court of Appeals
                                             __________

                                      No. 11-09-00001-CV
                                           _________

                           KEITH RUSSELL JUDD, Appellant

                                                  V.

                         KAREN Y. COREY-STEELE, Appellee


                            On Appeal from the 244th District Court

                                        Ector County, Texas

                                 Trial Court Cause No. C-103,828


                             MEMORANDUM OPINION
       On January 2, 2009, Keith Russell Judd filed a pro se motion “amending” his motion for new
trial filed in 1998 and filed a pro se notice of appeal challenging the trial court’s December 18, 2008
order. The clerk of the trial court informed this court in writing that the trial court did not enter an
order dated December 18, 2008. On January 7, 2009, the clerk of this court wrote the parties
advising them that it appeared a final, appealable order may not have been entered and directing
appellant to respond in writing by January 22, 2009, showing grounds for continuing this appeal.
       Appellant has filed both a response and a supplemental brief in support of his appeal. He has
attached copies of an unsigned order dated January 16, 1998, stating that appellant and appellee were
not married and of the trial court’s temporary protective and show cause order signed and dated
July 8, 1998. Neither of these orders is subject to appeal at this time.
       Appellant has failed to invoke the jurisdiction of this court over this appeal. The appeal is
dismissed.


                                                                      PER CURIAM


January 30, 2009
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                  2